 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN FRANCISCO DIVISION
11

12
     ROBERT ROY BAMBER,                                    Case No. 3:19-cv-01599-WHO
13
                                           Petitioner, ORDER
14
                    v.
15

16   DANIEL PARAMO, Warden,
17                                       Respondent.
18

19         GOOD CAUSE being shown, the Court hereby grants respondent’s request for an

20   enlargement of time to and including December 20, 2019, in which to file and serve a response to

21   the petition for writ of habeas corpus.

22         IT IS SO ORDERED.

23
     Dated: October 22, 2019                                 __________________________
24                                                           WILLIAM H. ORRICK
                                                             United States District Judge
25

26
27

28
                                                       1
                                                   [Proposed] Order-Bamber v. Paramo-(3:19-cv-01599-WHO)
